J-A19036-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ELIZABETH ENCARNACION AND LUIS :           IN THE SUPERIOR COURT OF
    RAUL RIVERA                    :                PENNSYLVANIA
                                   :
                                   :
              v.                   :
                                   :
                                   :
    BERKS COUNTY CHILDREN & YOUTH; :
    ASHLEY ESPOSITO, ESQUIRE       :           No. 252 MDA 2022
                                   :
                  Appellants       :

                Appeal from the Order Entered January 19, 2022
      In the Court of Common Pleas of Berks County Civil Division at No(s):
                                  18-16831


BEFORE:      BOWES, J., STABILE and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                       FILED AUGUST 22, 2022

        Berks County Children and Youth and Ashley Esposito, Esquire

(collectively “Appellants”), appeal from the Order dated January 14, 2022, and

entered in the Court of Common Pleas of Berks County on January 19, 2022,

denying Appellants’ Petition to Vacate the October 18, 2021, contempt and

custody Order which arises from a custody matter concerning grandparents

Elizabeth Encarnacion and Luis Raul Rivera (“Appellees”) and providing that

“[a]rgument and/or hearing on the sanctions to be imposed shall be further

heard on February 1, 2022, at 11:00 a.m., in Courtroom 9 of the Berks County

Courthouse.” Following our review, we quash this appeal.




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A19036-22



      The trial court detailed the facts and procedural history herein as

follows:


                        FACTS: Dependency Action

            [Appellees], are the grandparents of three children whom
      they sought to have placed with them through Berks County
      Children and Youth (hereinafter, Agency) in dependency cases or
      receive custody of them in the above captioned custody action.
            Agency’s involvement with the family began in 2009. On
      July 7, 2017, Agency removed the children from the parents’
      home and placed them with relatives. On December 27, 2017,
      Agency placed the children in foster care with the future adopting
      parents. Another judge terminated mother’s parental rights on
      January 27, 2020 and the father's parental rights on February 3,
      2020. The Dependency Court action has been before the
      undersigned for many months.

                        Grandparent Custody Action

            [Appellees] filed this custody action on October 1, 2018. The
      custody action was re-assigned to the undersigned on February 6,
      2020. The first judge assigned to this case held the case in
      abeyance pending further proceedings in the Dependency Court.
      On May 9, 2019, present counsel for [Appellees] entered his
      appearance for [Appellees] and petitioned for a hearing. The
      custody hearing was to be held on July 25, 2019, but the former
      judge again ordered the matter to be held in abeyance until the
      dependency proceedings were finished.
            [Appellees] filed a Motion for Reconsideration on August 8,
      2019. The judge granted the motion and continued the custody
      case to October 29, 2019 for a hearing, but no hearing was held.
      On October 31, 2019, the case was then reassigned to a second
      judge. No custody trial has been held.
            On February 6, 2020, this case was assigned to the
      undersigned. This court scheduled the custody trial for April 24,
      2020. The former solicitor for Agency and [Appellees’] attorney
      canceled the hearing because the parties were working on a
      settlement; however, no settlement agreement ensued. On
      January 12, 2021, [Appellees] filed a petition, “Plaintiffs’ Petition
      to Amend Custody Matter to Include Latest Episodes that Involved

                                      -2-
J-A19036-22


        the Children at Issue and to Schedule a Custody Hearing.” This
        court listed the matter for a hearing on February 10, 2021 at 1:30
        p.m.
              Agency notified this court on the morning of February 10,
        2021 that it wished to meet with opposing counsel and the court.
        Ashley Esposito, Esquire, a new solicitor representing Agency,
        requested a continuance of the custody proceeding because she
        was not prepared to proceed. [Appellees] did not oppose the
        request because Attorney Gonzalez did not want to put Attorney
        Esposito at a disadvantage. Therefore, this court reluctantly
        continued the custody hearing to March 4, 2021.
              Neither Attorney Esposito nor Agency informed either this
        court or Attorney Gonzalez that on February 16, 2021, just six
        days later, an adoption hearing had already been scheduled to be
        held before President Judge Thomas Parisi. On that date, the
        foster parents adopted the three children at issue and effectively
        ended this custody matter. On that same date, Judge Parisi’s law
        clerk provided the only notice to the undersigned that the children
        had been adopted. The custody proceeding was now moot.
              [Appellees] subsequently filed a Petition for Special Relief to
        Hold Agency and Ms. Esposito in Contempt. Agency filed a Motion
        to dismiss this petition, which this court denied. This court held a
        hearing on contempt. After the hearing and argument, this court
        found defendants in contempt. [Appellants] filed a Motion to
        Vacate the order, which this court denied. [Appellants] filed a
        timely appeal.[1]

Trial Court Opinion, 3/10/22, at 1-3.

        Appellants present the following issues for this Court’s review:


        [1] Did the Trial Court abuse its discretion when it denied the
        Petition to Strike the October 18, 2021 Order.

        [2] Did the Trial Court abuse its discretion when it concluded that
        it had jurisdiction over the Custody Matter, specifically, the
        [Appellees’] Petition for Contempt, after the adoption of the minor
        children was finalized.



____________________________________________


1   Both Appellant and the trial court have complied with Pa.R.A.P. 1925.

                                           -3-
J-A19036-22


      [3] Did the Trial Court abuse its discretion in finding that the
      evidence warranted a finding of civil contempt and sanctions
      against BCCYS and Ashley Esposito, Esquire.

      [4] Did the Trial Court abuse its discretion when it determined that
      BCCYS was required to notify the Trial Court of the adoption
      proceedings in violation of 23 Pa.C.S. § 2910.

Brief for Appellants at 4.

      Before we may reach the merits of the issues Appellants present for

appellate review, we must determine whether the instant appeal is properly

before us. “The appealability of an order directly implicates the jurisdiction of

the court asked to review the order.” In re Estate of Considine v.

Wachovia Bank, 966 A.2d 1148, 1151 (Pa.Super. 2009). Thus, “this Court

has the power to inquire at any time, sua sponte, whether an order

is appealable.” Id.

      It is axiomatic that “[a]n appeal may be taken from: (1) a final order or

an order certified as a final order (Pa.R.A.P. 341); (2) an interlocutory order

as of right (Pa.R.A.P. 311); (3) an interlocutory order by permission

(Pa.R.A.P. 312, 1311, 42 Pa.C.S.A. § 702(b)); or (4) a collateral order

(Pa.R.A.P. 313).” In re Estate of Cella, 12 A.3d 374, 377 (Pa.Super. 2010)

(some internal citations omitted).

      In addition, Pennsylvania Rule of Appellate Procedure 341 reads as

follows:

Rule 341. Final Orders; Generally

      (a) General rule. Except as prescribed in paragraphs (d) and (e)
      of this rule, an appeal may be taken as of right from any final
      order of a government unit or trial court.


                                      -4-
J-A19036-22



      (b) Definition of final order. A final order:

            (1) disposes of all claims and of all parties;
            (2) (Rescinded);
            (3) is entered as a final order pursuant to paragraph (c) of
            this rule; or
            (4) is an order pursuant to paragraph (f) of this rule [related
            to Post Conviction Relief Act order].

      (c) Determination of finality.—When more than one claim for
      relief is presented in an action, whether as a claim, counterclaim,
      cross-claim, or third-party claim, or when multiple parties are
      involved, the trial court...may enter a final order as to one or more
      but fewer than all of the claims and parties only upon an express
      determination     that     an   immediate appeal would       facilitate
      resolution     of    the     entire     case.    Such     an     order
      becomes appealable when entered. In the absence of such a
      determination and entry of a final order, any order or other form
      of decision that adjudicates fewer than all the claims and parties
      shall not constitute a final order. ...

Pa.R.A.P. 341(a)-(c) (effective July 1, 2021).

      Herein, as the trial court stated, Appellees are the children’s

grandparents.   Appellees filed the underlying custody action on October 1,

2018, which was held in abeyance in light of the dependency action that began

in 2009. The parents of the minor children had their parental rights

terminated, and the children were adopted by their foster parents. Appellees

filed a petition to hold CYS and their counsel in contempt of court because

Appellants did not notify Appellees or the custody court of the adoption

proceedings.




                                       -5-
J-A19036-22


       The custody court entered an Order on October 18, 2021, finding

Appellants in contempt of court and ordering the parties and the adoptive

parents to appear for a hearing on November 19, 2021, to work out a visitation

schedule. On November 10, 2021, Appellants filed a petition to vacate the

October 18, 2021, Order. The trial court entered its Order on January 19,

2022, denying the petition to vacate, and scheduled the matter for another

hearing on February 1, 2022, to hear additional argument and to make a

determination as to sanctions to be imposed, if any. However, Appellants filed

the instant appeal prior thereto on January 26, 2022.

      In our Per Curiam Order of March 1, 2022, Order, this Court directed

Appellants to show cause as to why the instant appeal should not be quashed

as taken from an unappealable interlocutory order. We observed that “[i]t is

unclear if the January 19, 2022, [O]rder is final or otherwise appealable. See

Pa.P.A.P. 341(b)(1) ( A final order is any order that disposes of all claims and

of all parties); Pa.P.A.P. 311; Pa.P.A.P. 312; Pa.P.A.P. 313[)].”

      Appellants filed a response to this Court’s March 1, 2022, Rule to Show

Cause Order on March 10, 2022, asserting the instant appeal is properly

before this Court pursuant to Pa.R.A.P. 311(a)(1), because the January 19,

2022, Order refused to open, vacate, or strike off a judgment.

     Although the trial court determined in its Rule 1925(a) Opinion that the

instant appeal should be denied on the merits, it observed that:

      a final hearing should be conducted to determine the degree, if
      any, of culpability, of Attorney Esposito and/or Agency. Such a

                                     -6-
J-A19036-22


      hearing was to be held on February 1, 2022 for testimony and
      argument on that issue, but [Appellants] immediately filed this
      appeal. The hearing was not conducted; thus, no sanctions were
      imposed.

Trial Court Opinion, 3/10/22, at 7-8.

       Appellants’ filing of the instant appeal on January 26, 2022, has

precluded the trial court from being afforded an opportunity to hear additional

testimony and argument from the parties pertaining to sanctions, to

determine whether or not sanctions are in order with regard to Attorney

Esposito, the Agency, or both, or to impose contempt sanctions pursuant to

its January 14, 2022, Order. Therefore, the Order from which Appellants are

appealing is not final, for it has not resolved all the contempt claims involving

these parties.

      Accordingly, we conclude that despite the trial court’s determination

that the instant appeal from its January 19, 2022, Order lacks merit, that

Order is not a final, appealable order. Therefore, because this appeal is from

an interlocutory, unappealable order, this Court lacks jurisdiction to address

Appellants’ claims. Accordingly, we quash the appeal.




                                      -7-
J-A19036-22


       Appeal quashed. Case remanded. Jurisdiction relinquished.2



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/22/2022




____________________________________________


2 An appellate court may affirm the decision of a trial court when it is correct
on any basis, regardless of the basis upon which the trial court relied.
See Commonwealth v. Priovolos, 746 A.2d 621, 626 n.6 (Pa.Super. 2000)
(citation omitted).




                                           -8-